Name: 2006/141/EC: Commission Decision of 16 February 2006 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals in 2006 (notified under document number C(2006) 418)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  health;  research and intellectual property
 Date Published: 2007-05-08; 2006-02-24

 24.2.2006 EN Official Journal of the European Union L 54/47 COMMISSION DECISION of 16 February 2006 on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals in 2006 (notified under document number C(2006) 418) (Only the Danish, English, French, German, Spanish and Swedish texts are authentic) (2006/141/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Whereas: (1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in the following Directives and Decisions:  Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2),  Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (3),  Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (4),  Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animals diseases and specific measures relating swine vesicular disease (5),  Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (6),  Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (7),  Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (8),  Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (9),  Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (10),  Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (11),  Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (12); (2) The financial contribution from the Community should be paid provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down. (3) For budgetary reasons, Community assistance should be granted for a period of one year. (4) Additional financial assistance for the organisation of a yearly workshop in the area of responsibility of the Community Reference Laboratories should be granted during the same period in some cases. (5) The work programmes and corresponding budget estimates submitted by the Community Reference Laboratories for 2006 have been assessed by the Commission. (6) In the light of the importance of those work programmes for the achievement of Community objectives in the field of animal it is appropriate to fix at 100 % the rate of financial contribution of the Community for the eligible costs to be incurred by Community reference laboratories up to a maximum amount for each laboratory. (7) Pursuant to Article 3, paragraph 2, of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (13), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (8) Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Community's financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (14), establishes the eligible expenditures of the Community reference laboratories receiving financial assistance under Article 28 of Decision 90/424/EEC and the procedures for the submission of expenditures and audits. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For classical swine fever, the Community grants financial assistance to Germany for the functions and duties referred to in Annex IV to Directive 2001/89/EC, to be carried out by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hanover, Germany. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule for the work programme and shall amount to a maximum of EUR 202 000 for the period from 1 January to 31 December 2006. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule for organisation of a technical workshop on classical swine fever diagnostic techniques and shall amount to a maximum of EUR 18 000. Article 2 For Newcastle disease, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex V to Directive 92/66/EEC, to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Central Veterinary Laboratory for the work programme and shall amount to a maximum of EUR 70 000 for the period from 1 January to 31 December 2006. Article 3 For avian influenza, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex V to Directive 92/40/EEC, to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Central Veterinary Laboratory for the work programme and shall amount to a maximum of EUR 300 000 for the period from 1 January to 31 December 2006. Article 4 For swine vesicular disease, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex III to Directive 92/119/EEC to be carried out by the Pirbright Laboratory, United Kingdom. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Pirbright Laboratory for the work programme and shall amount to a maximum of EUR 100 000 for the period from 1 January to 31 December 2006. Article 5 For fish diseases, the Community grants financial assistance to Denmark for the functions and duties referred to in Annex C to Directive 93/53/EEC, to be carried out by the Danish Institute for Food and Veterinary Research, Aarhus, Denmark. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Danish Institute for Food and Veterinary Research for the work programme and shall amount to a maximum of EUR 145 000 for the period from 1 January to 31 December 2006. Article 6 For diseases of bivalve molluscs, the Community grants financial assistance to France for the functions and duties referred to in Annex B to Directive 95/70/EC, to be carried out by the IFREMER, La Tremblade, France. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the IFREMER for the work programme and shall amount to a maximum of EUR 90 000 for the period from 1 January to 31 December 2006. Article 7 For African horse sickness, the Community grants financial assistance to Spain for the functions and duties referred to in Annex I to Directive 92/35/EEC, to be carried out by the Laboratorio central de veterinaria de Madrid, Algete, Spain. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Laboratorio central de veterinaria de Madrid for the work programme and shall amount to a maximum of EUR 20 000 for the period from 1 January to 31 December 2006. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Laboratorio central de veterinaria de Madrid for organisation of a technical workshop on African horse sickness diagnostic techniques and shall amount to a maximum of EUR 20 000. Article 8 For bluetongue, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex II to Directive 2000/75/EC, to be carried out by the Pirbright Laboratory, United Kingdom. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Pirbright Laboratory for the work programme and shall amount to a maximum of EUR 175 000 for the period from 1 January to 31 December 2006. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Pirbright Laboratory for organisation of a technical workshop on bluetongue diagnostic techniques and shall amount to a maximum of EUR 25 000. Article 9 For rabies serology, the Community grants financial assistance to France for the functions and duties referred to in Annex II to Decision 2000/258/EC, to be carried out by the laboratory of the AFSSA, Nancy, France. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the AFSSA, Nancy for the work programme and shall amount to a maximum of EUR 165 000 for the period from 1 January to 31 December 2006. Article 10 For African swine fever, the Community grants financial assistance to Spain for the functions and duties referred to in Annex V to Directive 2002/60/EC, to be carried out by the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the Centro de InvestigaciÃ ³n en Sanidad Animal for the work programme and shall amount to a maximum of EUR 100 000 for the period from 1 January to 31 December 2006. Article 11 For the assessment of the results of the methods of testing pure-bred breeding animals of the bovine species, and the harmonisation of the various methods of testing, the Community grants financial assistance to Sweden for the functions and duties referred to in Annex II to Decision 96/463/EC to be carried out by the INTERBULL Centre, Uppsala, Sweden. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs to be incurred by the INTERBULL Centre for the work programme and shall amount to a maximum of EUR 65 000 for the period from 1 January to 31 December 2006. Article 12 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 16 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (3) OJ L 260, 5.9.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (4) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (5) OJ L 62, 15.3.1993, p. 69. Directive as last amended by the 2003 Act of Accession. (6) OJ L 175, 19.7.1993, p. 23. Directive as last amended by the 2003 Act of Accession. (7) OJ L 332, 30.12.1995, p. 33. Directive as last amended by the 2003 Act of Accession. (8) OJ L 157, 10.6.1992, p. 19. Directive as last amended by the 2003 Act of Accession. (9) OJ L 327, 22.12.2000, p. 74. (10) OJ L 79, 30.3.2000, p. 40. Directive as last amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (11) OJ L 192, 20.7.2002, p. 27. Directive as amended by the 2003 Act of Accession. (12) OJ L 192, 2.8.1996, p. 19. (13) OJ L 160, 26.6.1999, p. 103. (14) OJ L 27, 30.1.2004, p. 5.